Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki (KR 20080083330A, Machine Translation attached) in view of Akitaka (KR 20100132063A, Machine Translation attached) and Kehret et al. (US 2008/0218970, herein “Kehret”).
Regarding claim 1, Tomoaki discloses: 
a refrigerator [page 1, lines 15-21] comprising: 
a compressor (20) configured to compress a refrigerant [page 4, lines 161-163]; and 
an inverter module (1) configured to control the compressor (20) [page 1, lines 15-16], 
wherein the inverter module (1) comprises:
a heatsink (54);
at least one insulated gate bipolar transistor (IGBT) (3u, 3v, 3w) disposed on a surface of the heatsink (54) fig. 2); and 
at least one diode (Du, Dv, Dw) disposed to be spaced apart from the IGBT (3u, 3v, 3w) (fig. 1, as applies to fig. 2) on the surface of the heatsink (54) (figs. 2).
	Tomoaki does not disclose:
		the heatsink (54) provided with a cooling passage through which coolant passes,
		coolant inlet and coolant outlet connected to the heat sink, 
the IGBT and the diode disposed on a top surface of the heat sink (54), and
	the cooling passage comprising an IGBT cooling passage that is closer to the coolant inlet among the coolant inlet and the coolant outlet; and a diode cooling passage that is closer to the coolant outlet among the coolant inlet and the coolant outlet, wherein the diode cooling passage is disposed behind the IGBT cooling passage in a flow direction of the coolant.
The use of heat sinks in the form of cooling plates having cooling passages through which coolant passes to dissipate thermal energy from electronic devices like inverter modules that comprise insulated gate bipolar transistors (IGBT) and diodes disposed on top of the cooling plate, is old and known in the art. Akitaka, for instance, also directed to an inverter module (5) (figs. 1-3 and 10) comprising a heat sink (100), at least one insulated gate bipolar transistor (IGBT) (10) disposed on a top surface of the heatsink (100) (fig. 2), at least one diode (20) disposed to be spaced apart from the IGBT (10) on the top surface of the heat sink (100) (fig. 2), teaches: 
the heatsink (100) provided with a cooling passage (100A, fig. 1; 100C, fig. 10) through which coolant passes [par. 0036]; 
a coolant inlet (IN) connected to the heatsink (100) to communicate with an inlet of the cooling passage (100C) (fig. 10); 
a coolant outlet (OUT) connected to the heatsink (100) to communicate with an outlet of the cooling passage (100C) (fig. 10);
wherein the coolant passage (100A, fig. 2; 100C, fig. 10) comprises:
an IGBT cooling passage that is closer to the coolant inlet (IN) among the coolant inlet (IN) and the coolant outlet (OUT) (clearly seen in fig. 10 as applies to fig. 3); and 
a diode cooling passage that is closer to the coolant outlet (OUT) among the coolant inlet (IN) and the coolant outlet (OUT) (clearly seen in fig. 10 as applies to fig. 3), 
wherein the diode cooling passage is disposed behind the IGBT cooling passage in a flow direction of the coolant (figure 10, as applies to figure 3, clearly shows the diode -20- disposed downstream of the flow passage -100C-),
for the purpose of obtaining a desired heat transfer performance like, for instance, having the IGBT element efficiently cooled by having the IGBT element disposed upstream of the flow passage.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Tomoaki the teachings of Akitaka regarding the concept of having a heat sink provided with a cooling passage through which coolant passes in order to optimize heat transfer. Further, conventional fin-style heat sinks like the one depicted by Tomoaki in figure 2 are obvious variations of solid metal plates with longitudinal channels like the one disclosed by Akitaka in figs. 2-3 and 10, as taught by Kehret [par. 0071] and as it is also well known in the art.
Regarding claim 2, the combination of Tomoaki, Akitaka and Kehret discloses: 
the cooling passage (Akitaka, 100C) further comprising a connection passage configured to connect the IGBT cooling passage to the diode cooling passage (see annotated fig. 10, AKITAKA, below).
Regarding claim 3, the combination of Tomoaki, Akitaka and Kehret does not disclose: 
a total length of the IGBT cooling passage being greater than a total length of the diode cooling passage. However, the total length of the IGBT cooling passage as compared to the total length of the diode cooling passage is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the length of the IGBT and diodes cooling passages to provide a proper heat transfer to each element (IGBTs, diodes) and would design the layout of the cooling passages according to the arrangement of the elements (IGBT’s, diodes) on the top surface of the heat sink. Further, Tomoaki alludes to the idea of arranging the elements (IGBTs, diodes) according to the heat generated by each element [page 3, lines 89-91] which means, to a person of skill in the art, the possibility of a design choice involving the length of the passages according to the heat generated by the elements, to improve heat trasnfer. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 4, the combination of Tomoaki, Akitaka and Kehret does not disclose: 
each of the IGBT cooling passage and the diode cooling passage comprises a pair of linear passages parallel to each other and a return passage configured to connect the pair of linear passages to each other,
wherein a distance between the pair of linear passages of the IGBT cooling passage is greater than a distance between the pair of linear passages of the diode cooling passage.
Here again, as applies to claim 3, above, the configuration of the IGBT cooling passage and the diode cooling passage is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design the IGBT and diodes passages having linear passages in parallel to provide a proper heat transfer to each element (IGBTs, diodes) according to the arrangement of the elements on the top surface of the heat sink. Further, Tomoaki alludes to the idea of arranging the elements (IGBTs, diodes) according to the heat generated by each element [page 3, lines 89-91] which means, to a person of skill in the art, the possibility of a design choice involving linear cooling passages arranged in parallel, according to the heat generated by the elements, to improve heat transfer. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 5, the combination of Tomoaki, Akitaka and Kehret discloses: 
a height of each of the coolant inlet (IN, Akitaka, fig. 10) and the coolant outlet (OUT, Akitaka, fig. 10) being lower than a height of each of the at least one IGBT (10, Akitaka, fig. 2) and the at least one diode (20, Akitaka, fig. 2) (clearly seen in Akitaka fig. 2, where the height of coolant passages -100A- is lower than the height of the IGBT -10- and the diode -20-).
Regarding claim 6, the combination of Tomoaki, Akitaka and Kehret discloses: 
the coolant inlet (IN, Akitaka, fig. 10) and the coolant outlet (OUT, Akitaka, fig.10) are connected to a circumferential surface of the heatsink (100) (clearly seen in Akitaka, fig. 10).
Regarding claim 7, the combination of Tomoaki, Akitaka and Kehret discloses: 
each of the IGBT (10, Akitaka) and the diode (20, Akitaka) is provided in plurality (Akitaka, figs. 3 and 10), and
the top surface of the heatsink (100, Akitaka) comprises:
a first area on which the plurality of IGBTs (10, Akitaka) are disposed (figs. 3 and 10, Akitaka);
a second area on which the plurality of diodes (20, Akitaka) are disposed (figs. 3 and 10, Akitaka); and
a third area which is disposed between the first area and the second area and on which the IGBT (10, Akitaka) or the diode (20, Akitaka) is not disposed (clearly seen in Akitaka’s figs. 3 and 10 where there are regions of the heat sink -100- where the IGBTs -10- and the diodes -20- are not disposed).
Regarding claim 8, the combination of Tomoaki, Akitaka and Kehret does not disclose: 
the first area being greater than the second area.
Here again, as applies to claims 3 and 4, above, the arrangement of the IGBT and diodes on the top surface of the heat sink is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would arrange the location of the IGBT and diodes on the top surface of the heat sink to provide a proper heat transfer to each element. Further, Tomoaki alludes to the idea of arranging the elements (IGBTs, diodes) according to the heat generated by each element [page 3, lines 89-91] which means, to a person of skill in the art, the possibility of having a first area for the IGBTs being greater than a second area for the diodes, according to the arrangement of the elements (IGBTs, diodes) and according to the heat generated by the elements, and to provide a proper heat transfer to each element. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).
Regarding claim 9, the combination of Tomoaki, Akitaka and Kehret discloses: 
the heatsink (100, Akitaka) comprising a single cooling plate (100) having top and bottom surfaces (Akitaka, fig. 2), which are connected to each other by a circumferential surface of the cooling plate (100) and being disposed with the cooling passage (100A, fig. 3; 100C, fig. 10, Akitaka) therebetween (clearly seen in Akitaka’s fig. 2),
wherein the cooling passage (100C, fig. 10, Akitaka) is defined by a plurality of linear openings that sequentially communicate in the flow direction of the coolant (clearly seen in Akitaka’s fig. 10).

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763